In a child custody proceeding pursuant to Family Court Act article 6, the father appeals, as limited by his brief and his letters dated October 5, 2004, and October 6, 2004, from (1) so much of an order of the Family Court, Nassau County (Marks, J.), dated August 6, 2003, as directed him to pay the fees of the mother’s assigned counsel, and (2) an order of the same court dated October 1, 2003.
Ordered that the appeal from the order dated October 1, 2003, is dismissed as withdrawn, without costs or disbursements; and it is further,
Ordered that the order dated August 6, 2003, is reversed insofar as appealed from, on the law, without costs or disbursements.
Under the facts of this case, the Family Court improperly directed the father to pay the legal fees resulting from the court’s assignment of counsel to the mother (see Matter of Padova v Ross, 123 AD2d 381 [1986]). Krausman, J.P, Mastro, Rivera and Spolzino, JJ., concur.